Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 07, 2019

The Court of Appeals hereby passes the following order:

A19A1653. JOHNNY JAY COLLINS v. THE STATE.

      Appellee filed a motion to dismiss contending that appellant had failed to file
his brief within 20 days of the notice of docketing. Appellant’s brief was due on April
8, 2019. This Court received appellant’s brief on its due date but it was returned to
him for improper certificate of service. Appellant’s brief still has not been filed 22
days after its due date. Accordingly, upon consideration of the APPELLEE’S motion
TO DISMISS in the above styled case, it is ordered that the motion is hereby
GRANTED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           05/07/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of sai d court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.